Citation Nr: 1313136	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  11-19 554	)	DATE
	)
	)



THE ISSUE

Whether a December 14, 2010 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for hepatitis C should be revised or reversed on the grounds of clear and unmistakable error.



REPRESENTATION

Moving party represented by:	James M. McElfresh, II, Agent



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to March 1974.  The Veteran is the moving party.

This matter is currently before the Board on motion for revision or reversal on the grounds of clear and unmistakable error (CUE) of a December 14, 2010 decision of the Board that denied entitlement to service connection for hepatitis C.  

The Board notes that the Veteran filed a notice of disagreement (NOD) with the Regional Office's August 2012 decision denying his application to reopen the previously denied claim of entitlement to service connection for hepatitis C.  In November 2012, a statement of the case (SOC) was issued; however, this issue has not yet been certified to the Board.

The matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the claimant if further action is required.


REMAND

In January 2013, the Board sent the moving party a letter informing him that his motion had been received and allowing him 30 days to respond.  In February 2013, the moving party, through his agent, submitted a VA Form 9 requesting a Board videoconference hearing.  Pursuant to 38 C.F.R. § 20.1405(c)(1) (2012), the Board may, for good cause shown, grant a request for a hearing for the purpose of argument.  No testimony or other evidence will be admitted in connection with such a hearing.  

The Board has determined that good cause has been shown in this case. Therefore, remand is necessary so that the Veteran may be scheduled for a Board videoconference hearing at the RO.  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing at the RO, as soon as it is practically possible.  The Veteran and his representative should be fully notified of the time and place of this hearing.

The moving party has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your motion.  38 C.F.R. § 20.1100(b) (2012).


